 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   JOHN E. MITCHELL,                              Case No. 1:16-cv-01148-DAD-EPG (PC)
10                 Plaintiff,                       ORDER VACATING TELEPHONIC TRIAL
                                                    CONFIRMATION HEARING, TRIAL, AND
11         v.                                       RELATED DEADLINES
12   CRM M.S. ROBICHEAUX,
13                Defendant.
14
15          John E. Mitchell (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
16   action filed pursuant to 42 U.S.C. § 1983.
17          On April 10, 2020, Plaintiff filed a request for a court order under the All Writs Act.
18   (ECF No. 156). In his request, Plaintiff states that he does not have access to his legal property
19   or the law library at this time, and he is unable to prosecute this case.
20          The Court is not ruling on Plaintiff’s request for an order under the All Writs Act at this
21   time. However, in light of Plaintiff’s allegations, the coronavirus (COVID-19) outbreak (which
22   has limited law library access at numerous institutions), and the pending findings and
23   recommendations on the parties’ motions for summary judgment (ECF No. 154), the Court will
24   vacate the telephonic trial confirmation hearing, the trial, and all related deadlines (including
25   the deadlines for the parties to submit pretrial statements). If necessary, the Court will reset
26   these deadlines after the assigned district judge rules on the findings and recommendations.
27          The Court notes that if Plaintiff wants additional time to object to the findings and
28   recommendations, Plaintiff should file a motion for an extension of time within ten days of the

                                                       1
 1   date of this order.
 2           Accordingly, based on the foregoing, IT IS ORDERED that the telephonic trial
 3   confirmation hearing, the trial, and all related deadlines are VACATED. If necessary, the
 4   Court will reset these deadlines after the assigned district judge rules on the findings and
 5   recommendations dated March 27, 2020.
 6
     IT IS SO ORDERED.
 7
 8
         Dated:     April 14, 2020                              /s/
 9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
